Citation Nr: 1510077	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  13-03 148A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a right knee disorder. 

2.  Entitlement to service connection for a right ankle disorder.

3.  Entitlement to service connection for headaches. 


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Susan Krunic, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 2005 to November 2005 and the Army National Guard from January 2008 to January 2009. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. 

The Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge (AVLJ) in June 2013.  A transcript of the hearing is associated with the claims file.  The record was held open for a 30-day period following the Board hearing to allow for the submission of additional evidence including lay statements and medical records.  However, no additional evidence was submitted by the Veteran.   

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file that contains documents that are duplicative of those contained in the paper claims file or irrelevant to the issues on appeal with the exception of the aforementioned hearing transcript.  A review of the Veterans Benefits Management System (VBMS) reveals no documents.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.





REMAND

The Veteran contends that his right knee disorder, right ankle disorder and headaches were incurred in service.  During the June 2013 Board hearing, the Veteran testified that his headaches developed shortly after he was involved in a Humvee accident in 2008.  Moreover, he testified that his right knee and right ankle disorders developed as a result of the same Humvee accident in addition to the physical demands of performing his military duties.  

The Veteran was last afforded VA examinations in January 2010 during which he was diagnosed with right knee patellofemoral syndrome, right ankle strain, and vascular headaches.  However, the examinations are inadequate for a number of reasons.  The examiner who diagnosed the Veteran with vascular headaches failed to provide an adequate physical examination and failed to provide a supporting rationale for the determination that the headaches were not secondary to in-service head trauma.  With respect to the knee and ankle disorders, the VA examiner failed to provide a medical opinion and supporting rationale as to whether the disabilities were related to military service.

For the foregoing reasons, the Board finds that additional examinations and medical opinions would be helpful in ascertaining the etiology of the Veteran's right knee disorder, right ankle disorder, and headaches. 

Additionally, on remand, all outstanding treatment records should be identified and obtained.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his right knee disorder, right ankle disorder, and headaches.

After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

If the AOJ is unable to secure any identified records, it must notify the Veteran and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken with respect to the claims; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2)  (West 2002); 38 C.F.R. § 3.159(e)(1) (2014).

2.  The AOJ should also secure any outstanding, relevant VA medical records, to include records from the VAMC in New York, New York dated since June 2012.  

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the nature and etiology of his right knee disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must review the claims folder in conjunction with rendering an opinion and the examination report must reflect that such a review was completed.  A complete history should be elicited from the Veteran.

The examiner is asked to render an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the current right knee disorder manifested in service or is otherwise causally or etiologically related to his military service, including his alleged symptoms therein and since that time. 

In rendering the requested opinion, the examiner must specifically acknowledge and discuss the competent and credible lay evidence regarding the onset of the disabilities reported by the Veteran, as well as the competent and credible lay testimony regarding the continuity of symptoms since service. See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (noting that examination found inadequate where examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service treatment records to provide a negative opinion).  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

The examiner must provide a rationale for the opinions expressed and address all contradictory evidence of record.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she should state such and provide rationale for that non-opinion.

4.  The Veteran should be afforded a VA examination to ascertain the nature and etiology of his right ankle disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner must review the claims folder in conjunction with rendering an opinion and the examination report must reflect that such a review was completed.  A complete history should be elicited from the Veteran.

The examiner is asked to render an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the current right ankle disorder manifested in service or is otherwise causally or etiologically related to his military service, including his alleged symptoms therein and since that time.

In rendering the requested opinion, the examiner must specifically acknowledge and discuss the competent and credible lay evidence regarding the onset of the disabilities reported by the Veteran, as well as the competent and credible lay testimony regarding the continuity of symptoms since service. See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (noting that examination found inadequate where examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service treatment records to provide a negative opinion).  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

The examiner must provide a rationale for the opinions expressed and address all contradictory evidence of record.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she should state such and provide rationale for that non-opinion.

5.  The Veteran should be afforded a VA examination to ascertain the nature and etiology of his headaches.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner must review the claims folder in conjunction with rendering an opinion and the examination report must reflect that such a review was completed.  A complete history should be elicited from the Veteran.

The examiner is asked to render an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's headaches manifested in service or are otherwise causally or etiologically related to his military service, including his alleged symptoms therein and since that time.

In rendering the requested opinion, the examiner must specifically acknowledge and discuss the competent and credible lay evidence regarding the onset of the disabilities reported by the Veteran, as well as the competent and credible lay testimony regarding the continuity of symptoms since service. See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (noting that examination found inadequate where examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service treatment records to provide a negative opinion).  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

The examiner must provide a rationale for the opinions expressed and address all contradictory evidence of record.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she should state such and provide rationale for that non-opinion.

6.  After completing the foregoing development, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.

7.  The case should then be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

